Citation Nr: 0201183	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  01-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Eligibility for waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation 
benefits.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran, who had active service from December 1980 to 
January 1992, died on June [redacted], 2000.

This appeal arose from a March 2001 determination by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises located in the Phoenix, Arizona Regional Office 
(RO), that the appellant was not eligible for a waiver of 
recovery of an overpayment of VA disability compensation 
benefits as she was a non-veteran payee who had no claim or 
entitlement to such payment.

The appellant requested a Travel Board hearing but withdrew 
that request in September 2001, asking that the appeal be 
forwarded directly to the Board. Inasmuch as the form upon 
which the withdrawal of request for a Travel Board hearing 
had an unchecked space for an RO hearing, requests for all 
hearings are deemed withdrawn, and the appeal is being 
processed accordingly.  38 C.F.R. § 20.702(e) (2001).








FINDING OF FACT

The veteran, who had been determined to be incompetent, was 
the beneficiary of VA disability compensation benefits; upon 
the death of the veteran the appellant's status as spouse-
payee terminated and she had no claim or entitlement to the 
payment of VA disability compensation benefits received 
following the veteran's death.


CONCLUSION OF LAW

Eligibility for waiver of recovery of an overpayment of VA 
disability compensation benefits is not established.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 1.962 (2001)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) notes at the outset 
that there was a significant change in the law previous to 
the time that the appellant initiated her claim.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

The appellant is seeking eligibility for waiver of recovery 
of an overpayment of VA disability compensation benefits.  
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim have been 
properly developed.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
which might be relevant to the appellant's claim.  The Board 
notes that no further assistance to the appellant in 
acquiring evidence is required.

The Board finds that the RO has complied with the notice 
provisions of the VCAA and its implementing regulations.  
This is so because the RO specifically notified the appellant 
of the requirements needed for eligibility for waiver of 
recovery of an overpayment of VA disability compensation 
benefits at a May 2001 hearing on appeal as well as in the 
June 2001 statement of the case.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the appellant in 
this case by proceeding with an adjudication of her 
eligibility for waiver of recovery of an overpayment of VA 
disability compensation benefits.  The Board finds that all 
relevant facts have been properly developed and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. Chapter 51.  
Notwithstanding the recent amendments to the law enacted by 
the Veterans Claims Assistance Act of 2000, no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the amended provisions of the Act 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA, supra; 38 U.S.C.A. §§ 5100-5103A, 5106-
7 (West Supp. 2001).  For the reasons set forth below, the 
Board has found that the appellant's claim lacks legal merit 
under the law and therefore, there is no reasonable 
possibility that further assistance or development of the 
claim at the RO-level will result in a grant of the benefit 
sought.  There has been no prejudice to the appellant that 
would warrant a remand, and the appellant procedural rights 
have not been abridged by proceeding with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The appellant is seeking eligibility for waiver of recovery 
of an overpayment of VA disability compensation benefits.  
The relevant facts in this case are not in dispute.  
Following a June 1999 incompetency determination, the 
appellant was designated as the spouse-payee of the veteran's 
monthly payment of VA disability compensation benefits.

The veteran died on June [redacted], 2000.  As his disability 
compensation benefits were terminated, effective June 1, 
2000, action was taken to reclaim his monthly payment of 
$2,987 in VA disability compensation benefits, paid on June 
30, 2000.  In September 2000 the appellant was awarded VA 
dependency and indemnity compensation benefits.  Her payment 
for the month of June 2000 was $2,987 with payments of $881 
monthly, effective July 1, 2000.

The provisions of 38 C.F.R. § 1.962 state, in pertinent part, 
that there shall be no collection of an overpayment which 
results from participation in a benefit program administered 
under any law by VA when it is determined that collection 
would be against equity and good conscience.  For the purpose 
of this regulation, the term overpayment refers only to those 
benefits payments made to a living designated payee or 
beneficiary in excess of the amount due or to which such 
payee or beneficiary is entitled.  There shall be no waiver 
consideration of an indebtedness that results from the 
receipt of a benefit payment by a non-payee who has no claim  
or entitlement to such payment.

The appellant does not contend that she was entitled to or 
had a claim to the payment of the veteran's VA disability 
compensation made several days following his death.  Rather, 
she specifically asserts that she was not aware that there 
the overpayment had occurred and used the funds to pay for 
her necessities.  The fact that the appellant was not aware 
at the time that an overpayment had occurred and used the 
funds has no bearing on the question before the Board.

After the veteran died on June [redacted], 2000, the law required 
that his disability compensation benefits be terminated, 
effective June 1, 2000.  As of June 1, 2000, the appellant's 
status changed from that of a spouse-payee of the veteran's 
disability compensation to that of a non-payee.  When the 
funds representing what had been the veteran's monthly 
payment of disability compensation benefits were deposited to 
the appellant's account several days after the veteran's 
death, an overpayment to a non-payee who had no claim or 
entitlement to such payment occurred.  Pursuant to 38 C.F.R. 
§ 1.962, the Board finds that the appellant is not eligible 
for waiver of recovery of this overpayment of VA disability 
compensation benefits.  

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appellant's claim of 
entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits must be denied as a matter 
of law. 



ORDER

Eligibility for waiver of recovery of an overpayment of VA 
disability compensation benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

